Citation Nr: 1708972	
Decision Date: 03/23/17    Archive Date: 04/07/17

DOCKET NO.  11-30 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a disorder manifested by fatigue, claimed as Gulf War Syndrome.

2.  Entitlement to service connection for bilateral elbow, wrist, and finger disorders, each claimed as Gulf War Syndrome.

3.  Entitlement to service connection for a bilateral foot disorder.

4.  Entitlement to service connection for a bilateral shoulder disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Dow, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1988 to July 1992, November 2001 to April 2003, and April 2015 to March 2016, including service in the Southwest Asia theater of operations during the Persian Gulf War.

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2010 and January 2011 rating decisions of the Department of Veteran Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

In June 2013, the Veteran provided testimony at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

This case was previously before the Board in June 2014 when it was remanded for further development.  At this time the Board has determined that additional development must occur before a decision can be made on the matters presented.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

The Veteran completed an additional period of active duty from April 2015 to March 2016.  Any service treatment records available for this period of active duty must be obtained before a decision can be made on any of the matters claimed.  Service treatment records from his 2 prior periods of active duty are unavailable.  See October 2010 Memorandum of Formal Finding on the Unavailability of Service Treatment Records. 

Pursuant to the June 2014 Board remand, a VA exam was obtained in September 2014; however, the opinion rendered by the examiner is inadequate.  As the VA examiner did not provide an adequate rationale for the opinion, there has not been compliance with the Board's prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  An addendum opinion must be obtained to clarify these issues.

In September 2014, as requested by the Board's remand, the Veteran received a VA examination to address the nature and etiology of his fatigue and joint pain of the elbows, wrists, and fingers.  The VA examiner stated that the Veteran's chronic appendicular joint pain symptoms and fatigue could not be attributed to an underlying disease process or other pathology.  The examiner noted that it was very likely the fatigue symptoms were related to the same symptom complex as there is no clear etiology.  In the rationale, the VA examiner does not address if the fatigue is related to the symptoms of joint pain and whether that symptom complex could be attributed to an undiagnosed illness.  The doctor stated that the Veteran was not tender over any of the classic tender points used in diagnosis of fibromyalgia and that there was no laboratory or physical evidence of inflammation or degenerative changes of a degree that would result in the reported symptoms.  However, the VA examiner does not discuss if the Veteran has any qualifying chronic disability to include an undiagnosed illness, or a medically unexplained chronic multi-symptom illness such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders which may be defined by a cluster of signs or symptoms.  The Board finds that this explanation is not a sufficient medical opinion on Gulf War Syndrome and an addendum must be provided.

As noted in the Board's remand, the Veteran has claimed that he injured his shoulders in a Humvee accident during his service in the Gulf War.  At the hearing, the Veteran noted that he was given ice, medication, and instructed not to lift anything above the head.  Given the Veteran's assertions, the unavailability of STRs during that period of service, and the current medical evidence which shows continuous treatment and surgery on both shoulders, a medical opinion is needed.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Take all appropriate action to obtain service treatment records from the Veteran's April 2015 to March 2016 period of active duty.

2.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of the claimed disorder manifested by fatigue; the bilateral elbow, wrist and finger disorder; bilateral foot disorder; and bilateral shoulder disorder. 

Copies of all pertinent records should be made available to the examiner for review.  The examiner should specifically note whether service treatment records from the April 2015-March 2016 period have been reviewed.  Based on the examination and review of the record, the opinion provider should specifically address the following: 

(a)  For any disorder manifested by fatigue and any elbow, wrist, and finger disorders claimed as Gulf War Syndrome, the examiner should indicate whether the complaints can be attributed to an underlying disease process or other pathology.  If not, this should be specifically noted.  

(i) If any symptoms can be attributed to an underlying disability, is it at least as likely as not that the disorder is related to service.  

(ii) In the alternative, if the Veteran's fatigue and multiple joint pain symptomatology is determined not to be associated with a known clinical diagnosis, the examiner must indicate whether such symptoms are manifestations of a (i) qualifying chronic disability due to an undiagnosed illness or a (ii) medically unexplained chronic multisymptom illness, such as chronic fatigue syndrome or fibromyalgia.  If chronic fatigue syndrome or fibromyalgia is diagnosed, the examiner must identify and explain the elements supporting the diagnosis. 

(b) For any currently diagnosed shoulder disability, is it at least as likely as not (50 percent or higher degree of probability) that condition was incurred in or is otherwise related to service?  The examiner should consider the Veteran's lay testimony that a Humvee accident occurred while serving in the Gulf War between July 1988 and July 1992.

A rationale for all requested opinions shall be provided.  If the examiner is unable to render an opinion without resorting to mere speculation, the examiner must so state and provide reasoning as to why an opinion cannot be given.

3.  Upon completion of the above, readjudicate the issues on appeal.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, provided an opportunity to respond, and the case should thereafter be returned to the Board for further appellate consideration, as appropriate.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




______________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


